PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/481,562
Filing Date: 7 Apr 2017
Appellant(s): Pigott, John, P.



__________________
Adam Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/13/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 23, and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2013/0066346) in view of Rivers et al. (US 2009/0306690) and Plassche, Jr. et al. (US 5,318,576), all cited in previous office action.
Claims 1 and 3-4, Pigott discloses (Figs. 1 & 11-13) an intravascular catheter device (10) for treating a zone of attention located within a blood vessel (Par. 0023) comprising: a flexible catheter tube (230) an expandable portion (232) secured to a distal end of said catheter tube (Par. 0053) and comprising a plurality of struts (234A-B), the expandable portion being operable between a closed position (Fig. 11), wherein the expandable portion has a first diameter, and an opened position (Fig. 12), wherein the expandable portion has a second diameter that is larger than the first diameter (Abstract), and wherein each of said struts extend in a linear fashion when the expandable portion is placed in the closed position (Fig. 11; Par. 0055); an inner sleeve (240) configured to accommodate a guide wire (52/252; Par. 0052 & 0040), wherein said inner sleeve is configured for sliding movement (Par. 0057) 
	In the same field of endeavor, which is intravascular treatment devices, Rivers (Figs. 1-2) teaches a grating tool [i.e. roughened and/or etched or cut surface] located on at least one of a plurality of struts (100; Par. 0052) and configured to perform atherectomy by grating when the expandable portion is placed in the opened position and retracted though the blood vessel (Abstract & 0032-0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have a grating tool located on the at least one of the struts; wherein: the grating tool is configured to perform atherectomy by grating when the expandable portion is placed in the opened position and retracted through the blood vessel in a non-rotating fashion. Doing so would grinding and cutting of occluded material (Par. 0054), as taught by Rivers. Note, Pigott discloses retracting the expandable portion to incise atherosclerotic material (see rejection above), hence Pigott’s device with the modifications taught by Rivers would provide the grating tool that grates a substance when retracted axially through the blood vessel in a non-rotating fashion.
Note, Rivers teaches the exterior surface of the flexible members and/or the distal tapered section may be mechanically or chemically roughened, and/or may be etched or cut, as with a laser, to provide a sanding, grinding, cutting, or slicing surface (Par. 0052). However, Rivers fails to teach the grating tool comprises a number of grating apertures; wherein: each grating aperture comprises a first portion that is elevated relative to a second portion thereof; wherein: the grating apertures comprise a sharpened edge.
In the same field of endeavor, which is intravascular treatment devices, Plassche teaches (Figs. 1A & 6) wherein: a grating tool (20; Col. 5, lines 53-54; Col. 7, lines 62-68; Col. 8, lines 1-7) comprises a number of grating apertures (22); wherein: each of the grating apertures comprise a first portion (A, see annotated figure below) that is elevated relative to a second portion (B, see annotated figure below) thereof; wherein: each of the grating apertures comprise a sharpened edge (21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers, to have the grating tool comprises a number of grating apertures; wherein: each of the grating apertures comprise a first portion that is elevated relative to a second portion thereof; wherein: each of the grating apertures comprise a sharpened edge. Doing so would facilitate passage of cut lesion or plaque material toward the inside volume of cutter 10, from where it can be suctioned off (Col. 8, lines 2-5), as taught by Plassche. Also, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art [i.e. cutting surfaces created by chemical milling or optical lasers (Col. 8, lines 20-33), as taught by Plassche].
Regarding claims 7-8, Pigott, as modified by Rivers and Plassche, discloses the intravascular catheter device of claim 3. Pigott fails to further disclose wherein: the grating apertures extend over a proximal half of the struts; and wherein: the grating apertures extend over the majority of the struts.
Rivers teaches the grating apertures extend over a proximal half of the struts; and wherein: the grating apertures extend over the majority of the struts (Figs. 2-3). Note, Rivers as modified by Plassche has grating apertures.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers and Plassche, to have wherein: the grating apertures extend over a proximal half of the struts; and wherein: the grating apertures extend over the majority of the struts. Doing so would grinding and cutting of occluded material (Par. 0054), as taught by Rivers.	
Regarding claim 23, Pigott discloses (Figs. 1 & 11-13) a method for treating a zone of attention located within a blood vessel (Par. 0023) comprising: an intravascular catheter device (10) comprising: a flexible catheter tube (230); a selectively expandable portion (232) secured to a distal end of said catheter tube (Par. 0053) and comprising a plurality of struts (234A-B); an inner sleeve (240) configured to accommodate a guide wire (52/252; Par. 0052 & 0040) and supported for sliding movement within the flexible catheter tube (Par. 0057); a tip member (238) connected to a distal end of the inner sleeve; an incising element (236) provided on at least one of the struts, said incising element having a sharpened edge [i.e. bladed most radial tip of the incising element that creates incision in atherosclerotic material] which extends outwardly from a flattened outer surface of the at least one strut, wherein said sharpened edge extends parallel with a longitudinal axis of the expandable portion [i.e. when in the closed position] (Fig. 11; Abstract & Par. 0055); placing the expandable portion in a closed position by extending the inner sleeve; while the expandable portion is in the closed position: inserting the expandable portion into a person's vascular system (Par. 0052 & 0040); and negotiating the expandable portion to the zone of attention (54; Fig. 3); placing the expandable portion in an opened position by retracting the inner sleeve such that said incising element penetrates the atherosclerotic material and the flattened outer surface rests against the atherosclerotic material (Fig.6; Par. 0041-0042); and while the expandable portion is in the opened position, retracting the expandable portion along the zone of attention in a non-rotating fashion to create axial incisions in the atherosclerotic material (Par. 0041-0045).
However, Pigott fails to disclose a number of grating apertures located on the flattened outer surface of the at least one strut; and method step: while the expandable portion is in the opened position, retracting the expandable portion along the zone of attention to create axial incisions in the atherosclerotic material while simultaneously grating the atherosclerotic material.
Rivers (Figs. 1-2) teaches a grating tool [i.e. roughened and/or etched or cut surface] located on  a flattend outer surface of at least one of a plurality of struts (100; Par. 0052) and configured to perform atherectomy by grating when the expandable portion is placed in the opened position and retracted though the blood vessel (Abstract & 0032-0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have a grating tool located on the flattened outer surface of the at least one strut. Doing so would grinding and cutting of occluded material (Par. 0054), as taught by Rivers. Note, Pigott discloses retracting the expandable portion in a non-rotating fashion to incise atherosclerotic material (see rejection above), hence Pigott’s device with the modifications taught by Rivers would provide a method step of retracting the expandable portion along the zone of attention in a non-rotating fashion to create axial incisions in the atherosclerotic material while simultaneously grating the atherosclerotic material, while the expandable portion is in the opened position.
Note, Rivers teaches the exterior surface of the flexible members and/or the distal tapered section may be mechanically or chemically roughened, and/or may be etched or cut, as with a laser, to provide a sanding, grinding, cutting, or slicing surface (Par. 0052). However, Rivers fails to teach the grating tool comprises a number of grating apertures.
Plassche teaches (Figs. 1A & 6) wherein: a grating tool (20; Col. 5, lines 53-54; Col. 7, lines 62-68; Col. 8, lines 1-7) comprises a number of grating apertures (22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers, to have the grating tool comprises a number of grating apertures. Doing so would facilitate passage of cut lesion or plaque material toward the inside volume of cutter 10, from where it can be suctioned off (Col. 8, lines 2-5), as taught by Plassche. Also, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art [i.e. cutting surfaces created by chemical milling or optical lasers (Col. 8, lines 20-33), as taught by Plassche].
Regarding claim 29, Pigott, as modified by Rivers and Plassche, discloses the intravascular catheter device of claim 1. Pigott discloses (Fig. 1) further comprising: a protective sheath (42) configured to be selectively placed over the expandable portion (Par. 0053 & 0040-0041).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott in view of Rivers and Plassche as applied to claim 1 above, and further in view of Ressemann et al. (US 5,836,868), cited in the previous office action.
Regarding claims 10 and 12, Pigott, as modified by Rivers and Plassche, discloses the intravascular catheter device substantially as claimed in claim 1. However Pigott fails to disclose further comprising: an embolic protection device located on and configured to surround at least a portion of the outer surface of the expandable portion when the expandable portion is located in both the opened and the closed position, wherein the embolic protection device is configured to capture the fragments of the atherosclerotic material grated by the grating apertures when said expandable portion is placed in the opened position and retracted through the blood vessel; wherein: the grating apertures are located on a proximal portion of the expandable portion; and the embolic protection device is located on a distal portion of the expandable portion.
In the same field of endeavor, which is intravascular treatment devices , Ressemann (Fig. 17) teaches a grating tool (105) located on at least one of a plurality of struts (102) of an expandable portion (16) when the expandable portion is located in both the opened and the closed position (Figs. 15-16; Col. 24, lines 38-42), wherein the grating tool is configured to perform atherectomy (Abstract & Col. 27, 45-67); an embolic protection device (220) located on and configured to surround at least a portion of an outer surface of the expandable portion when the expandable portion is located in both the opened and the closed position, wherein the embolic protection device is configured to capture the fragments of the atherosclerotic material grated by the grating tool when said expandable portion is placed in the opened position and retracted through the blood vessel (Col. 31, lines 39-50); and wherein: the grating tool is located on a proximal portion of the expandable portion; and the embolic protection device is located on a distal portion of the expandable portion (Col. 24, lines 38-67 & Col. 25, 1-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers and Plassche, to have an embolic protection device located on and configured to surround at least a portion of the outer surface of the expandable portion when the expandable portion is located in both the opened and the closed position, wherein the embolic protection device is configured to capture the fragments of the atherosclerotic material grated by the grating apertures when said expandable portion is placed in the opened position and retracted through the blood vessel; wherein: the grating apertures are located on a proximal portion of the expandable portion; and the embolic protection device is located on a distal portion of the expandable portion. Doing so would provide a means for collecting occlusion particulate removed from a vascular occlusion (Col. 24, lines 43-45), as taught by Ressemann.
Claims 19, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott in view of Rivers, Plassche, and Ressemann.
Regarding claims 19 and 20, Pigott discloses (Figs. 1 & 11-13) an intravascular catheter device (10) for treating a zone of attention located within a blood vessel (Par. 0023) comprising: a handle assembly (20); a flexible catheter tube (230) extending from the handle assembly (Par. 0028 & 0052); an expandable portion (232) secured to a distal end of said catheter tube (Par. 0053) and comprising a plurality of struts (234A-B) each defining an outward facing surface (Par. 0055; A, see annotated figure below), the expandable portion being operable between a closed position (Fig. 11), wherein the expandable portion has a first diameter, and an opened position (Fig. 12), wherein the expandable portion has a second diameter that is larger than the first diameter (Abstract); an inner sleeve (240) extending through the flexible catheter tube and in communication with the handle assembly (Par. 0052-0053), wherein said inner sleeve is configured to move the expandable portion between the opened position and the closed position (Par. 0052, 0057, 0040); and an incising member (236) provided on and extending from the outward facing surface of at least one of the plurality of struts (Fig. 13), wherein said incising member comprises a sharpened edge [i.e. bladed most radial tip of the incising element that creates incision in atherosclerotic material] located along an upper edge of the incising member, wherein said sharpened edge extends parallel with a longitudinal axis of the expandable portion when the expandable portion is in the closed position (Fig. 11; Abstract & Par. 0055) and is configured to score the atherosclerotic material when moved axially through the blood vessel (Par. 0044 & 0052). However, Pigott fails to disclose a number of grating apertures located at one or more of the plurality of struts and configured to remove atherosclerotic material when the expandable portion is placed in the opened position and moved axially through the blood vessel; wherein: the grating apertures are positioned on the strut such that the direction of the first portion varies; and an embolic protection device located on and configured to surround at least a portion of the outward facing surfaces of the expandable portion when the expandable portion is located in the opened position and the closed position, wherein the embolic protection device is configured to capture fragments of atherosclerotic material removed by the grating apertures.
 
    PNG
    media_image2.png
    316
    195
    media_image2.png
    Greyscale

Rivers (Figs. 1-2) teaches a grating tool [i.e. roughened and/or etched or cut surface] located on each of the a plurality of struts (100; Par. 0052) of an expandable portion (7); wherein: the grating tool is configured to remove atherosclerotic material when the expandable portion is placed in an open position (Abstract; Par. 0032-033). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have a grating tool located at one or more of the plurality of struts and configured to remove atherosclerotic material when the expandable portion is placed in the open position and moved axially through the blood vessel. Doing so would grinding and cutting of occluded material, as taught by Rivers. Note, Pigott discloses axially retracting the expandable portion to score the atherosclerotic material from the blood vessel(see rejection above), hence Pigott’s device with the modifications taught by Rivers would provide a grating tool configured to remove atherosclerotic material when the expandable portion is placed in the opened position and moved axially through the blood vessel.
Rivers fails to teach the grating tool comprising a number of grating apertures; and wherein: the grating apertures are positioned on the strut such that the direction of the first portion varies.
Plassche teaches (Figs. 1A & 6) a number of grating apertures (22) are located at one or more of the plurality of struts and configured to remove atherosclerotic material when the expandable portion is placed in the opened position and moved axially through the blood vessel (Col. 6, lines 59-68); and wherein: the grating apertures are positioned on the strut such that the direction of the first portion varies (Fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers, to have the grating tool comprising a number of grating apertures; and wherein: the grating apertures are positioned on the strut such that the direction of the first portion varies. Doing so would facilitate passage of cut lesion or plaque material toward the inside volume of cutter 10, from where it can be suctioned off (Col. 8, lines 2-5), as taught by Plassche. Also, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art [i.e. cutting surfaces created by chemical milling or optical lasers (Col. 8, lines 20-33), as taught by Plassche].
Ressemann (Fig. 17) teaches a grating tool (105) located on at least one of a plurality of struts (102) of an expandable portion (16) when the expandable portion is located in both the opened and the closed position (Figs. 15-16; Col. 24, lines 38-42), wherein the grating tool is configured to perform atherectomy (Abstract & Col. 27, 45-67); an embolic protection device (220) located on and configured to surround at least a portion of an outward facing surfaces of the expandable portion when the expandable portion is located in the opened position and the closed position, wherein the embolic protection device is configured to capture the fragments of atherosclerotic material removed by the grating tool when said expandable portion is placed in the opened position and retracted through the blood vessel (Col. 31, lines 39-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers and Plassche, to have an embolic protection device located on and configured to surround at least a portion of the outward facing surfaces of the expandable portion when the expandable portion is located in the opened position and the closed position, wherein the embolic protection device is configured to capture fragments of atherosclerotic material removed by the grating apertures. Doing so would provide a means for collecting occlusion particulate removed from a vascular occlusion (Col. 24, lines 43-45), as taught by Ressemann.
Regarding claim 25, Pigott, as modified by Rivers, Plassche, and Ressemann discloses the intravascular catheter device of claim 19. Pigott further discloses wherein the flattened outer surface is configured to ride along the atherosclerotic material when the expandable portion is placed in the opened position and retracted along the blood vessel to limit the depth of the axially extending slits (Par. 0052, 0044-0046).
Regarding claim 26, Pigott, as modified by Rivers, Plassche, and Ressemann discloses the intravascular catheter device of claim 19. Pigott further discloses (Figs. 1 & 11-13) wherein: said inner sleeve is configured to accommodate a guide wire (51/252; Par. 0052 & 0040).
Regarding claim 27, Pigott, as modified by Rivers, Plassche, and Ressemann discloses the intravascular catheter device of claim 19. Pigott discloses (Figs. 11-13) further comprising: a tip member (238) attached to a distal end of the inner sleeve and a distal end of each of the plurality of struts, wherein movement of the inner sleeve is configured to cause the expandable portion to move between the opened position where the plurality of struts bow outwardly and the closed position where the plurality of struts extend along the inner sleeve, and wherein at least a portion of said tip member is located beyond a distal end of the struts and the inner sleeve when the expandable portion is in the closed position (Par. 0036, 0053, 0057).
Regarding claim 28, Pigott, as modified by Rivers, Plassche, and Ressemann discloses the intravascular catheter device of claim 19. Pigott discloses (Fig. 1) further comprising: a protective sheath (42) configured to be selectively placed over the incising member, the grating apertures, and the embolic protection device (Par. 0053 & 0040-0041).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pigott in view of Rivers and Plassche as applied to claim 23 above, and further in view of Zacca (US 5,766,192), cited in previous office action.
Regarding claim 24, Pigott, as modified by Rivers and Plassche, disclose the method of claim 23. Pigott discloses further comprising the steps of: placing an angioplasty device within the person's vascular system; negotiating the angioplasty device to the zone of attention; and inflating a balloon of the angioplasty device to compress the incised and grated atherosclerotic material (Par. 0004 & 0023). 
In the alternative and in the same field of endeavor, which is intravascular treatment devices, Zacca teaches comprising the steps of: placing an angioplasty device within the person's vascular system; negotiating the angioplasty device to the zone of attention; and inflating a balloon of the angioplasty device to compress the incised and grated atherosclerotic material (Col. 4, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers and Plassche, to have the steps of: placing an angioplasty device within the person's vascular system; negotiating the angioplasty device to the zone of attention; and inflating a balloon of the angioplasty device to compress the incised and grated atherosclerotic material, as taught by Zacca. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, an atherectomy procedure followed by an angioplasty procedure to open vessel further, to ultimate desired diameter (Col. 4, lines 5-9), as taught by Zacca.
(2) Response to Argument
Appellant argues that cited prior art references Pigott, Rivers, and Plassche do not teach or suggest the claimed combination of an incising element and grating apertures on a single strut of an expandable intravascular catheter device, because the cited art does not proffer motivation that involves the combination of plaque scoring. Hence, the Office’s position implicates hindsight bias.  Examiner respectfully disagrees.
Pigott discloses a catheter device is configured to treat or reduce the risks associated with atherosclerosis and includes an expandable incising portion that can be inserted into a blood vessel and expanded to create incisions in atherosclerotic material that has accumulated on inner walls of the blood vessel wherein the incisions facilitate the fragmentation of the atherosclerotic material during a subsequent angioplasty or atherectomy procedure (Par. 0023).
Rivers, a teaching reference from the same field of endeavor [i.e. field with analogous techniques and purpose] as primary reference Pigott, which is intravascular treatment devices with radially expandable cutting or abrading elements for atherectomy on patients who are candidates for balloon angioplasty (Par. 0007 & Abstract). Rivers is relied upon to only teach an abrasive surface located on at least one of the struts and configured to abrade atherosclerotic material, and the teaching is motivated by Rivers disclosure that doing so would allow grinding and cutting of occluded material (Par. 0054). Rivers does not explicitly divulge "abrasion surface... configured to abrade atherosclerotic material upon non-rotational axial movement of the expandable portion through the blood vessel while the expandable portion is in the opened position". However, Pigott discloses when the catheter device is in the second operating mode [i.e. expanded open position (Par. 0042)], the expandable portion can be pulled along the guide wire through the narrowed region of the blood vessel. This can be accomplished by pulling on the handle assembly and in doing so, the incising elements engage the atherosclerotic material and create longitudinal incisions therein (Par. 0044). Also, Pigott discloses the outer surface area of the arcuate shaped struts, which is adjacent to the incising element, is configured to ride along a surface of the atherosclerotic material (Par. 0044). 
Prior art reference Plassche is relied upon to modify the abrasive surface of Rivers to be the grating apertures which would facilitate passage of cut lesion or plaque material toward the inside volume of cutter 10, from where it can be suctioned off (Col. 8, lines 2-5), as taught by Plassche. Hence, Pigott's strut comprising the grating apertures, taught by Rivers and Plassche, and incising members is configured to score and remove plaque.
Appellant argues that cited prior art references Pigott, Rivers, and Plassche do not teach or suggest the claimed combination of an incising element and grating apertures on a single strut of an expandable intravascular catheter device, because the Offices’s analysis involves impermissible parsing of the claim limitations, and . Hence, the Office’s position implicates hindsight bias. Examiner respectfully disagrees. 
The way in which Examiner is required to consider a claim as whole does not apply to the consideration of a secondary prior art reference’s teachings. Hence, Examiner can rely on prior art references Rivers and Plassche to teach a number of grating apertures located on the at least one of the struts and configured to perform atherectomy by grating when the expandable portion is placed in the open position, as detailed in claims 1, 19, and 23. Furthermore, Rivers and/or Plassche are not being relied upon to teach the limitations regarding movement of the expandable portion through the blood vessel and the creation of axially extending slits along the grating. However, primary reference Pigott is being relied on to disclose those limitations.
Appellant argues that one of ordinary skill in the art would clearly not be motivated to modify Pigott with Rivers and/or Plassche, because Rivers and/or Plassche teach entirely different techniques for plaque modification compared to Pigott (rotation vs. axially retraction) for very different purposes (plaque removal vs. preparation for subsequent angioplasty). Examiner respectfully disagrees. 
Examiner is relying on prior art references to teach a number of grating apertures located on the at least one of the struts and configured to perform atherectomy by grating when the expandable portion is placed in the open position, as detailed in claims 1, 19, and 23. Rivers and/or Plassche are not being relied on to teach a motor, driveshaft, and other elements required to accomplish rotational movements because that is not being claimed by applicant. 
Appellant argues that teaching reference Zacca teaches away from limitations regarding subsequent angioplasty because of Zacca’s disclosure divulges that two-step procedures of plaque removal and angioplasty to unduly lengthen and complicate the procedure. Examiner respectfully disagree. Zacca is being used as an alternative evidentiary reference to show that the two-step procedure of plaque removal and angioplasty is old and well-known in the art.
Appellant argues that there is no teaching or suggestion in Pigott or Ressemann for utilizing an embolic protection device with a plaque scoring device, because Pigott is configured to create slits in the plaque to break surface tension and Ressemann teaches deliberate plaque removal. Examiner respectfully disagrees. 
Prior art references Ressemann and Pigott are from the same field of endeavor, which is intravascular treatment devices. Ressemann (Fig. 17) teaches a grating tool (105) located on at least one of a plurality of struts (102) of an expandable portion (16) when the expandable portion is located in both the opened and the closed position (Figs. 15-16; Col. 24, lines 38-42), wherein the grating tool is configured to perform atherectomy (Abstract & Col. 27, 45-67); an embolic protection device (220) located on and configured to surround at least a portion of an outer surface of the expandable portion when the expandable portion is located in both the opened and the closed position, wherein the embolic protection device is configured to capture the fragments of the atherosclerotic material grated by the grating tool when said expandable portion is placed in the opened position and retracted through the blood vessel (Col. 31, lines 39-50); and wherein: the grating tool is located on a proximal portion of the expandable portion; and the embolic protection device is located on a distal portion of the expandable portion (Col. 24, lines 38-67 & Col. 25, 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Rivers and Plassche, to have an embolic protection device located on and configured to surround at least a portion of the outer surface of the expandable portion when the expandable portion is located in both the opened and the closed position, wherein the embolic protection device is configured to capture the fragments of the atherosclerotic material grated by the grating apertures when said expandable portion is placed in the opened position and retracted through the blood vessel; wherein: the grating apertures are located on a proximal portion of the expandable portion; and the embolic protection device is located on a distal portion of the expandable portion. Doing so would provide a means for collecting occlusion particulate removed from a vascular occlusion (Col. 24, lines 43-45), as taught by Ressemann.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHIMA U IGBOKO/Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.